      Case: 3:20-cv-00151-SA-JMV Doc #: 12 Filed: 02/02/21 1 of 2 PageID #: 37




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

BEVERLY M. BROWN                                                                      PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:20-CV-151-SA-JMV

PANOLA MEDICAL CENTER                                                            DEFENDANT

                                            ORDER

       Beverly M. Brown, the pro se Plaintiff in this cause, initiated this action by filing her

Complaint [1] against Panola Medical Center on May 29, 2020. After her request to proceed in

forma pauperis was denied, Brown paid the required filing fee. However, she thereafter took no

steps to complete service of process on the Defendant, Panola Medical Center. Magistrate Judge

Virden then entered an Order to Show Cause [8], directing Brown to explain why she had not

completed service of process and why the case should not be dismissed for that reason. Brown did

not respond to the Order to Show Cause [8] nor did she complete service of process.

       On November 12, 2020, Magistrate Judge Virden entered a Report and Recommendation

[9], recommending that the case be dismissed without prejudice for failure to serve process. The

Report and Recommendation [9] gave Brown a fourteen-day time period to file an Objection to

the Report and Recommendation, if she desired to do so. Thereafter, on November 30, 2020,

Brown filed an untimely Objection [11] to the Report and Recommendation. In her Objection [11],

Brown states that she has not completed service of process because she has been taking care of

several family members who have become ill with COVID-19. She requests that the Court grant

her additional time to serve process on the Defendant.
      Case: 3:20-cv-00151-SA-JMV Doc #: 12 Filed: 02/02/21 2 of 2 PageID #: 38




       The Court notes that, while Brown requested an extension of time in her Objection [11],

over two months have passed since then and it appears that she still has not completed service of

process on the Defendant.

       However, the Court, recognizing that Brown is proceeding pro se and the impact of the

COVID-19 pandemic, will hereby grant Brown twenty-one (21) days from today’s date to

complete service of process on the Defendant and file on the docket a return indicating that she

has done so. The Plaintiff is hereby specifically advised that failure to do so by that deadline will

result in her case being dismissed without prejudice.

       SO ORDERED, this the 2nd day of February, 2021.

                                                        /s/ Sharion Aycock
                                                        UNITED STATES DISTRICT JUDGE




                                                 2
